POPOVICH, Judge,
dissenting:
I dissent. The Majority preoccupies itself with responding to the Commonwealth’s argument (that the merits of the appellant’s post-verdict claims be addressed on appeal) by contending that because the PCHA court did not consider the merits of such claims the case at bar is distinguishable from Commonwealth v. Unger, 494 Pa. 592, 432 A.2d *244146 (1980), in that there the reference to treatment of issues where one’s right to appeal had been denied was not embraced by a majority of the Court, and, thus, not of precedential value. Moreover, the PCHA court in Unger did consider the merits of the post-trial issues, unlike here.
The Majority need only look to Superior Court’s ruling in Commonwealth v. Miranda, 296 Pa.Super. 441, 442 A.2d 1133 (1982) (en banc) to discover that in those circumstances where a defendant alleges the deprivation of his appellate rights in a PCHA context, the PCHA court, once the denial is proven, is to bring the hearing to a close and permit the defendant the opportunity to exercise his constitutional right to appeal nunc pro tunc. See Commonwealth v. Sullivan, 472 Pa. 129, 371 A.2d 468 (1977); Commonwealth v. Webster, 466 Pa. 314, 353 A.2d 372 (1975).
As for any issues affixed to the right to appeal claim, this Court specifically and unequivocally stated that the PCHA court is to act as an evidence gathering format for such collateral issues only, and not to rule on the merits of the other issues raised. Commonwealth v. Miranda, supra; Commonwealth v. Jones, 300 Pa.Super. 338, 446 A.2d 644 (1982); Commonwealth v. May, 296 Pa.Super. 435, 442 A.2d 1129 (1982); Commonwealth v. Clark, 296 Pa.Super. 315, 442 A.2d 786 (1982). This would appear to lay to rest the Majority’s inferential remarks to Unger where the PCHA court considered the merits of the collateral issues, as if to imply that such a practice is condoned. Miranda teaches us otherwise.
The PCHA court here, as observed by the Majority in footnote 1 of its opinion, properly dealt with the right to appeal claim and left the other issues raised at that time for appellate review.
Instantly, even the Majority concedes in its opening paragraph that post-verdict motions were filed on behalf of the appellant and denied. Compare Commonwealth v. Stackpole, 275 Pa.Super. 255, 418 A.2d 709 (1980) (LIPEZ, J.). *245Thus, there is record evidence of the trial court’s disposition of the post-verdict motions, aside from the right to appeal claim. (See Appellant’s Brief at 5) Accordingly, I see no reason why the issues proffered after trial by the appellant’s prior counsel cannot be examined here. If it is a matter of completing the record by obtaining the trial court’s disposition of the post-verdict motions, we have the power to summon the documents) from the clerk of courts. Pa.R.App.P. 1926; Commonwealth v. Rivera, 339 Pa.Super. 242, 488 A.2d 642 (1985) (en banc).
Further, there is no indication upon the part of the appellant that he would raise any issues other than those appearing in prior counsel’s post-verdict motions. See Appellant’s Brief at 10, wherein is written that: “On June 9, 1982, Mr. Zigler filed pro se post-verdict motions nunc pro tunc, identical to those filed earlier by [prior counsel] Mr. Kellum[.]” Additionally, Pa.R.Crim.P. 1123 informs us that only those issues raised in post-verdict motions are subject to review on appeal; all others are waived.
To allow a remand to avail the appellant the opportunity to appeal nunc pro tunc is affording him no more relief than we would be extending to him presently by ruling on those post-verdict issues argued to and decided by the trial court.
The relief requested is the right to appeal nunc pro tunc. That right is being extended to the appellant now. To remand to allow the accused to exercise that right would be repetitive and accomplish nothing more than a delay of the ultimate disposition of the post-verdict motions.
I would make the record whole and decide the issues raised post-trial without side-tracking the case by remanding to grant the appellant the opportunity to exercise his appellate right to have his conviction reviewed. We can do so presently, upon a completion of the record.
Therefore, I respectfully dissent.